           Case 1:18-cr-00528-JMF Document 297 Filed 04/14/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :         18-CR-528-1 (JMF)
                                                                       :
HUBERT DUPIGNY,                                                        :              ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        A recent title search (a copy of which is attached for ease of reference) revealed that, on
or about January 16, 2020, a lien was apparently filed with respect to the undersigned and Mr.
Mysliwiec, with the followed listed as “Secured Party Names”: (1) “Dupigny, John Howard”;
and (2) “Dupigny, Hubert-Hinton Hinton.” The Court notes that it has requested (and expects to
receive) representation from the Civil Division of the United States Attorney’s Office in
connection with getting the lien lifted.

        Counsel for Hubert Dupigny and the Government shall confer and, no later than April 21,
2020, submit a joint letter addressing what actions, if any, the Court should take in connection
with this matter prior to sentencing.

        SO ORDERED.

Dated: April 14, 2020                                                  ______________________________
       New York, New York                                                    JESSE M. FURMAN
                                                                           United States District Judge
               Case 1:18-cr-00528-JMF Document 297 Filed 04/14/20 Page 2 of 2




     Debtor      UNITED STATES DISTRICT COURT SOUTHERN 40 FOLEY SQUARE, NEW YORK, NY
1.   Names:      DISTRICT COURT OF NEW YORK                        10007, USA
                                                       500 PEARL STREET , NEW YORK, NY
                 FURMAN, JESSE M
                                                                 100071312, USA
                 AARON MYSLIWIEC MIEDEL & MYSLIWIEC      80 BROAD STREET, SUITE 1900 ,
                 LLP                                        NEW YORK, NY 10004, USA
     Secured
                                                        226 STATE STREET, HACKENSACK ,
     Party       DUPIGNY, JOHN HOWARD
     Names:                                                     NJ 076021009, USA
                                                        535 PARKSIDE AVENUE, BROOKLYN
                 DUPIGNY, HUBERT-HINTON -HINTON
                                                                , NY 112261545, USA
           File no.          File Date   Lapse Date       Filing Type       Pages   Image
       202001168020011      01/16/2020   01/16/2025   Financing Statement     2      NA *
